       Case 3:19-cv-06189-WHO Document 20 Filed 10/30/19 Page 1 of 3



 1   JOSEPH H. HUNT
     ASSISTANT ATTORNEY GENERAL
 2   BRIGHAM J. BOWEN
     ASSISTANT BRANCH DIRECTOR
 3   DANIEL D. MAULER
     VIRGINIA STATE BAR NO. 73190
 4   TRIAL ATTORNEY
     UNITED STATES DEPARTMENT OF JUSTICE
 5   CIVIL DIVISION, FEDERAL PROGRAMS BRANCH
     1100 L STREET, NW
 6   WASHINGTON, DC 20001
     TEL: (202) 514-8095
 7   FAX: (202) 616-8470
     E-MAIL: DAN.MAULER@USDOJ.GOV
 8   ATTORNEYS FOR DEFENDANTS

 9                            IN THE UNITED STATES DISTRICT COURT

10                       FOR THE NORTHERN DISTRICT OF CALIFORNIA

11                                      SAN FRANCISCO DIVISION

12

13
     STATE OF CALIFORNIA,                                   Case No. 19-cv-6189-WHO
14
                                              Plaintiff, STIPULATED REQUEST TO
15                                                       WITHDRAW PLAINTIFF’S MOTION
                   v.                                    FOR PRELIMINARY INJUNCTION
16
                                                            Courtroom: 2
17   WILLIAM P. BARR, in his official capacity              Judge:        Honorable William H. Orrick
     as Attorney General of the United States, et           Trial Date: None Set
18   al.,                                                   Action Filed: September 30, 2019

19                                         Defendants.

20
21

22

23

24

25

26
27

28

                        Stipulated Withdrawal of Plaintiff’s Motion for Preliminary Injunction
                                                 (19-cv-6189-WHO)
        Case 3:19-cv-06189-WHO Document 20 Filed 10/30/19 Page 2 of 3



 1          WHEREAS, Plaintiff filed a Motion for Preliminary Injunction in this matter on October

 2    18, 2019 (ECF No. 15);

 3          WHEREAS, since that filing, Plaintiff and Defendant have conferred and reached an agreed

 4    stipulation that resolves the Plaintiff’s request for preliminary relief, which was filed in this

 5    matter on October 24, 2019 (ECF No. 18);

 6          WHEREAS, with the agreement of the Defendants, the Plaintiff wishes to withdraw its

 7    Motion for Preliminary Injunction (ECF No. 15);

 8          WHEREAS, the parties wish to cancel the hearing set for November 20, 2019 on Plaintiff’s

 9    Motion for Preliminary Injunction;

10          THEREFORE, the parties hereby stipulate pursuant to Civil Local Rule 6-2 that Plaintiff

11    withdraws its Motion for Preliminary Injunction (ECF No. 15), and the parties jointly request that

12    the Clerk cancel the hearing set for November 20, 2019 and the briefing deadlines related to said

13    motion.

14   Dated: October 28, 2019                                    Respectfully submitted,
15    XAVIER BECERRA                                            JOSEPH H. HUNT
      Attorney General of California                            ASSISTANT ATTORNEY GENERAL
16    MICHAEL L. NEWMAN
      Senior Assistant Attorney General
17    SARAH E. BELTON                                           BRIGHAM J. BOWEN
      Supervising Deputy Attorney General                       ASSISTANT BRANCH DIRECTOR
18    KRISTI GUDOSKI COOK
      LISA C. EHRLICH                                           /S/ DANIEL D. MAULER
19    XIYUN YANG                                                DANIEL D. MAULER
                                                                VIRGINIA STATE BAR NO. 73190
20    /s/ Lee I. Sherman                                        TRIAL ATTORNEY
      LEE I. SHERMAN
21    Deputy Attorneys General                                  UNITED STATES DEPARTMENT OF JUSTICE
      Attorneys for Plaintiff                                   CIVIL DIVISION, FEDERAL PROGRAMS BRANCH
22    State of California                                       1100 L STREET, NW
                                                                WASHINGTON, DC 20001
23                                                              TEL: (202) 514-8095
24                                                              FAX: (202) 616-8470
                                                                E-MAIL: DAN.MAULER@USDOJ.GOV
25                                                              Attorneys for Defendants

26
27

28
                                                            1
                          Stipulated Withdrawal of Plaintiff’s Motion for Preliminary Injunction
                                                   (19-cv-6189-WHO)
       Case 3:19-cv-06189-WHO Document 20 Filed 10/30/19 Page 3 of 3



 1

 2   PURSUANT TO STIPULATION, IT IS SO ORDERED.

 3

 4
     Dated: October 30, 2019
 5

 6

 7                                                             Judge William H. Orrick
                                                               United States District Court Judge
 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                        2
                      Stipulated Withdrawal of Plaintiff’s Motion for Preliminary Injunction
                                               (19-cv-6189-WHO)
